UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1647



RICARDO C. HERRING,

                                              Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, Secretary of Health and
Human Services,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-01-
3824-8-AMD)


Submitted:   May 26, 2004                  Decided:   June 28, 2004


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Swick, David H. Shapiro, SWICK & SHAPIRO, P.C.,
Washington, D.C., for Appellant. Thomas M. DiBiagio, United States
Attorney, John W. Sippel, Jr., Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ricardo C. Herring appeals the district court’s order

granting Defendant’s motion for summary judgment in Herring’s

action under Title VII of the Civil Rights Act of 1964, as amended.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Herring v. Thompson, CA-01-3824-8-AMD (D. Md. May 12, 2003).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -